FILED
                                                                        JUNE 7, 2016
                                                                In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 31868-1-111
                     Respondent,             )
                                             )
       v.                                    )
                                             )
WESLEY JAMES WEYAND,                         )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       FEARING, C.J. - On January 27, 2015, this court, in an unreported decision,

affirmed the trial court's denial of Wesley Weyand's motion to suppress. State v.

Weyand, noted at 185 Wn. App. 1038 (2015). Weyand sought review from the state

Supreme Court. The Supreme Court granted Weyand's petition for review and remanded

to this court for reconsideration in light of State v. Fuentes, 183 Wn.2d 149, 352 P.3d 152

(2015). State v. Weyand, 184 Wn.2d 1001, 357 P.3d 66~ (2015). After reconsideration,

we again affirm the trial court.
No. 31868-1-111
State v. Weyand


       At the instruction of the state Supreme Court, we reconsidered our ruling in light

of State v. Fuentes, 183 Wn.2d 149, 352 P.3d 152 (2015). Fuentes is a consolidation of

two cases State v. Fuentes and State v. Sandoz. In each case, the high court resolved

whether the totality of the circumstances provided law enforcement with reasonable,

individualized suspicion of criminal activity to conduct a Terry stop. Terry v. Ohio, 392

U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Neither case involves a suspect exiting,

after a short visit, a house with the extensive drug history that 95 Cullum Street accrued,

combined with the suspicious approach and entry to a car.

       We once again hold that, based on the totality of the circumstances, Corporal

Henry, with his experience and training as a law enforcement officer, had a reasonable,

articulable suspicion that justified the stop. The circumstances included the long history

of drug activity at 95 Cullum Street, the time of night, the twenty-minute stop at the

house, the brisk walking, and the glances up and down the street. When the trial court

finds the officer's observations and impressions credible, Washington case law directs us

to consider Henry to have some expertise in determining whether criminal activity is

afoot. Persuasive cases suggest a fast walk and peering up and down the street may be

included in the calculus of reasonable suspicion.

      This appeal conforms closer to State v. Fuentes than State v. Sandoz. In Fuentes,

the officer saw the suspect enter and exit a house, where a controlled buy had earlier

occurred and where drugs had been found upon entry with a search warrant. In our

                                             2
f

I
1
    No. 31868-1-111
    State v. Weyand


    appeal, a critical fact is the extensive drug activity in the home where Wesley Weyand

    entered. In Fuentes, the length of time the suspect spent inside the home was consistent

    with a drug purchase. In Sandoz, the officer knew four tenants in a six-unit apartment


l   building had been convicted for drug-related activity and drug-related activity occurred in

    the area, but the record does not show any drug activity in the apartment from which the

    suspect exited. The officer did not know for how long the suspect had been inside the

    apartment.

           Once again, we affirm the conviction of Wesley Weyand.

          A majority of the panel has determined this opinion will not be printed in the

    Washington Appellate Reports, but it will be filed for public record pursuant to RCW

    2.06.040.




    WE CONCUR:




      )iclLow~,~.
    Siddoway, J.



I
I
1
                                                3